Citation Nr: 1023291	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  05-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A Board hearing was held before the 
undersigned in June 2009.  

In addition to PTSD, the record reflects a diagnosis of major 
depressive disorder.  
In this regard, the Board calls attention to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), in which the Court held that 
claims of entitlement to service connection for PTSD also 
encompass claims for service connection for all psychiatric 
disabilities afflicting a Veteran based on a review of the 
medical evidence.  Thus, the issue for appellate 
consideration has been recharacterized as set forth on the 
title page of this decision.

In March 2009, the matter was remanded for further 
evidentiary development.  The case is now ready for appellate 
review as there has been substantial compliance with the 
remand instructions. Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD for VA compensation 
purposes.

2.  The preponderance of the evidence is against a finding 
that either the Veteran's currently diagnosed PTSD or his 
major depressive disorder are a result of his service in the 
military.




CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and major 
depressive disorder, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

Here, VCAA letters were sent to the Veteran in September 2002 
and July 2005 that provided information as to what evidence 
was required to substantiate the entitlement to service 
connection for PTSD claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Additionally, a March 2006 letter provided the 
Veteran with Dingess notice.  While this letter was sent 
after the February 2003 decision, the timing deficiency was 
appropriately cured with the issuance of supplemental 
statements of the case in March 2006, March 2009, and March 
2010.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no 
additional development is required with respect to the duty 
to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to 
any complaints or treatment for PTSD or other psychiatric 
disorder.  Moreover, the post-service evidence does not 
indicate any complaints or treatment referable to PTSD until 
several years following separation.  Further, the Veteran has 
not expressly alleged to have experienced continuous 
symptomatology since his discharge from service and did not 
raise a claim for such until long after separation.  For 
these reasons, the evidence does not indicate that the 
claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.  Moreover, and perhaps even more significantly, it 
is observed that even if an examination was provided that 
causally linked a current diagnosis of PTSD to service this 
would still not enable an award of service connection in the 
absence of a verified stressor, as will be discussed in more 
detail in the body of this decision.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment.  Moreover, the Veteran's statements 
in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to service connection for 
PTSD.  According to the law, service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

To establish service connection for PTSD, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV). 

Regarding this initial element of service connection, the 
claims file contains private treatment records indicating 
diagnoses of PTSD.  However, even if such diagnoses are found 
to conform to DSM-IV, a grant of service connection is still 
not possible here, because the evidence does not establish a 
verified in-service stressor, as will be discussed below.

Regarding the stressor requirement of a PTSD claim, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
Veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the Veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the evidence fails to establish that the veteran 
engaged in combat with the enemy.  Indeed, the Veteran's DD- 
214 does not reveal any awards or decorations indicative of 
combat.  Moreover, the Veteran's duty assignment was in Japan 
and not in Vietnam which does not demonstrate combat, and, 
significantly, the Veteran does not claim to have engaged in 
combat.  Consequently, the Veteran's lay statements as to in-
service stressors cannot be accepted without further 
corroboration through independent evidence.  Doran, 6 Vet. 
App. at 288-89.

Regarding the claimed in-service stressors here, the Veteran 
stated in his August 2002 claim that while stationed at the 
Yukoda Air Force Base in Japan he had to unload combat 
casualties from the aircrafts that he was assigned to work 
on.  He relayed that this caused and continues to cause him 
to have nightmares and anxiety.  Additionally, the Veteran 
stated in his February 2004 notice of disagreement that the 
smell from loading and unloading body bags and coffins from 
aircrafts and the blood that got all over him had caused him 
endless hours of emotional suffering, nightmares, and anti-
social behavior.  Further in a March 2004 statement, the 
Veteran stated that they were not provided with gloves or 
protective clothing and the body bags had blood, skin, and 
flesh on them.  

In March 2009 the RO issued a formal finding of lack of 
information required to corroborate stressors associated with 
the Veteran's claim for service connection for PTSD.  It was 
determined that the information required to corroborate the 
stressful events described by the Veteran was insufficient to 
send to the U.S. Army and Joint Services Records Research 
Center (JSRRC) and/or insufficient to allow for meaningful 
research of Marine Corps of National Archives and Records 
Administration (NARA) records.  

Since that time, the Board issued an August 2009 remand 
directing the RO to submit the Veteran's claimed stressor 
information to JSSRC or NARA for verification.  In November 
2009, the RO submitted a request for verification of the 
Veteran's claimed stressor information to NARA.  NARA 
responded in December 2009 that they were unable to locate 
the records for the Veteran's squadron and detachment and 
suggested that RO contact the Air Force Historical Research 
Agency.  In December 2009, after the contacting the Air Force 
Historical Research Agency, the RO issued another formal 
finding of lack of information required to corroborate 
stressors associated with the Veteran's claim for service 
connection for PTSD.  It was determined that verification of 
the Veteran's claimed stressors was found in the official 
unit histories.  Since that time, the Veteran has not 
submitted more specific information such as to now enable 
stressor verification.

In conclusion, there is no evidence to show that the Veteran 
engaged in combat with the enemy.  Moreover, the evidence of 
record fails to verify any stressor claimed by the Veteran.  
Therefore, even with current diagnoses of PTSD, service 
connection cannot be established for that disability.  

The Board does acknowledge a diagnosis of major depressive 
disorder in a private December 2003 treatment record.  Unlike 
for PTSD, a grant of service connection for other acquired 
psychiatric disorders is not dependent on the verification of 
an in-service stressor.  However, there were no psychiatric 
complaints or treatment shown in service or for many years 
thereafter.  Also, no medical evidence otherwise suggests 
that the December 2003 diagnosis is causally related to 
service.  Furthermore, the Veteran has not presented 
testimony indicating a continuity of depressive 
symptomatology dating back to discharge.  For these reasons, 
the Board finds no basis for a grant of service connection 
for major depressive disorder here.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


